Title: To James Madison from George W. Erving, 14 February 1809
From: Erving, George W.
To: Madison, James



Sir
Cadiz Feby. 14. 1809

I had the honor to write to you by the Ship "Bourdeaux" Richard Law Mr., which left this a short time since for the port of N. York, in my dispatch No. 60 (dated Jany. 28th.) stating the amount of the intelligence then received respecting the last military operations in this country: By subsequent & more particular accounts we are now assured, that in the attack made upon the Duke of Infantado’s advanced guard as mentioned in said dispatch, he lost the whole of his artillery; & further that the french were not superior in number as was at first supposed; in consequence of these circumstances the government has recalled the Duke from the army, which however on the retirement of the french from the South part of La mancha (a circumstance which confirms the opinion as to their numbers) he had led by forced marches into that province, so as to be at Santa Crux on the 4th. instant: it is now intended that this army shall form the right of General Cuesta’s, & be wholly under his command; General Cuesta himself is actually some leagues advanced beyond the "Puente d’Almaraz" with about 25.000.
It appears that in the great battle which was fought in the beginning of last month between the french & the combined Spanish & English armies, the french directed their attacks principally against the troops of the allies; that these were completely defeated, & were obliged to embark with the utmost precipitation the Small remains of their force; the Spanish suffered but little; and General Romaña seeing that it had become impossible to defend Gallicia, that Coruña & Ferrol had Surrendered to the french without resistance, has removed with his Army to "Ciudad Roderigo", & it is intended that he shall form the left of General Cuesta.  General Cuesta will thus have in all nearly 70.000 men, if he shoud be allowed time to effect his junction with these divisions of Infantado & Romana; but it appears that the french who retired from La Mancha, with other divisions are now marching towards him; Even before this they may have given him battle: their numbers are not known, but cannot well be more than 30.000; with these even if they shoud beat Cuesta, it is not probable that they will venture to advance into Andalusia; but if he be allowed Some further time, no apprehension is entertained on that point; & the less, as every day he is receiving reinforcements from this province, where the government has resorted to every means short of a levy "en masse" for the purpose of ensuring his success.
A Part of the french force which attacked the English has moved along by way of Oviedo towards Portugal; that country seems to be abandoned to its fate; its inhabitants talk of defending it with a hundred thousand pikes.  Much reliance however cannot be placed in their resistance; moreover their dissatisfaction with the English, which commenced very early, has been lately augmented; & this is of a nature to assist very much the views of the Emperor.
In Catalonia the State of Affairs is pretty much the Same as when I wrote last.  The french arms do not progress in that quarter; the destruction on both sides is terrible.
The attacks on Saragosa have been renewed & carried on with the utmost possible vigor, even desperation on the part of the french: from time to time it has been apprehended that the place coud not longer hold out, yet to the astonishment of Every one, even when the french have gained the greatest advantages, forced themselves into the town, & taken the most advantageous positions, the still greater courage & desperation of the Arragonese has succeeded in repulsing them & always with immense slaughter.
Marshall Moncey for having failed in that enterprize has been entirely disgraced.
In fine the french now possess Navarre, Biscay, Gallicia & the two Castiles, & if they shoud defeat General Cuesta will have also Estremadura & La Mancha; but if they shoud be beaten by him must immediately abandon New Castile.
The Emperor returned to France about the end of last Month carrying with him two or three of his best generals, & a considerable body of troops, & leaving his brother at Madrid, whose situation there is far from agreeable; he does not feel quiet in it, & before the late defeat of Infantados advanced guard had made preparations for removing to the northward; even now according to advices which the government at Seville has received from Madrid, he has manifested in Some publick notification an intention of removing his Court to Burgos.
On the first instt. arrived here from South Ama. the Spanish ship St. Justo with 9 millions of dollars, her whole cargo estimated at 14 millions.
On the 5th. arrived 11 English transports with 2500 soldiers on board.  They are not yet landed; it is supposed that they may debark at Puerta Sta. Maria, but certainly not in this city; these troops with 8 hundred which are at Seville where they arrived a short time Since from Portugal, make the whole of the English force now in Spain.
I have continued to press upon the attention of the supreme Junta my former reclamations upon the Subject of the vessels yet detained at Algesiras; finally a commission of four persons has been appointed to report to it, upon Each respective case; & the repeated assurances which I have received leave me no room to doubt, but that in the course of a very few days, this business will be concluded: I transmit herewith inclosed Copy of the first Secretary of states note to me of the 12th. Inst. on this Subject.  With Sentiments of the most perfect respect and consideration Sir Yr. very Ot. St.

George W. Erving

